Citation Nr: 9935548	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-27 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for right wrist and 
hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel 


REMAND

The veteran served on active duty from March 1972 to March 
1974.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which assigned a noncompensable 
evaluation for right wrist and hand disabilities.

The record reflects that the veteran was provided a VA 
examination by a physician's assistant in May 1997.  At that 
time the veteran's complaints included constant pain.  The 
examiner did not report any findings with respect to 
functional impairment due to pain.  He diagnosed status post 
fractured right hand and wrist and commented that the veteran 
had, "decreased range of motion of the hand and wrist and 
constant pain and decreased grip strength by history."  It 
is not clear whether the examiner intended with this comment 
to indicate that the disability is manifested by constant 
pain or whether he was referring to constant pain by history 
only.  In any event, the examination report does not provide 
an adequate assessment of functional loss due to pain.  

The Board further notes that the service-connected disability 
results in functional impairment of the wrist and three 
fingers.  The hand and wrist components of the disability are 
separate and distinct and should be separately rated.  
38 C.F.R. § 4.14 (1998).   

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorization have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current extent of 
the functional impairment from the 
veteran's service-connected right 
wrist and hand disabilities.  All 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed.  In 
reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  With respect 
to the range of motion of each of 
the fingers of the veteran's right 
hand, the examiner should indicate 
whether the limitation of motion is 
less than one inch in either 
direction and, if not, whether 
flexion of the finger tip to within 
2 inches of the transverse fold of 
the palm is prevented.  Tests of 
joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and to assess the 
extent of any pain.  The physician 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
physician should so state.  The 
examiner should also provide an 
opinion concerning the impact of the 
service-connected right wrist and 
hand disabilities on the veteran's 
ability to work.  The rationale for 
all opinions expressed should also 
be provided.  The claims folders 
must be made available to and 
reviewed by the examining physician.

3.  Thereafter, the RO should review 
the claims folders and ensure that 
all development actions, including 
the medical examinations and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development, and 
assign separate evaluations for the 
wrist and hand components of the 
service-connected disability.  The 
RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO should also consider 
whether the case should be forwarded 
to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration. 

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



